Citation Nr: 1605237	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an effective date prior to October 28, 2011 for the award of service connection for bilateral hearing loss.

3.  Entitlement to an effective date prior to October 28, 2011 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for entitlement to service connection for a heart disability, and granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus, assigning each a 10 percent evaluation effective October 28, 2011.  The Veteran contested the denial of service connection for a heart disability and the effective date assigned for the awards of service connection for bilateral hearing loss and tinnitus. 

A hearing was held on December 9, 2014, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in June 2015.  That development was completed, and the case was returned to the Board for appellate review.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection for bilateral hearing loss and tinnitus that was received by VA on October 28, 2011.

2.  The record contains no statement or communication from the Veteran that may be reasonably construed as an informal claim for service connection for bilateral hearing loss and/or tinnitus prior to October 28, 2011.

3.  The Veteran separated from active military service in October 1970; the claim for service connection for bilateral hearing loss and tinnitus was not received within the one year following separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 28, 2011 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date prior to October 28, 2011 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the claims for an effective date prior to October 28, 2011 for the award of service connection for bilateral hearing loss and tinnitus, the Board notes that such notice is unnecessary, as the underlying claim for entitlement to service connection was granted.  The United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As adequate notice of how an effective date would be assigned was provided in January 2012, additional notice is not required.

The Board remanded the case for further development in June 2015.  In the remand instructions, the Board directed that VA treatment records from October 2004 to present be obtained and associated with the claims file.  Such development was completed, and records from the Houston VA Medical Center (VAMC) from October 2004 to September 2015 were associated with the Veteran's claims file in September 2015.  The Board finds that this represents substantial compliance with the directives of the remand pertaining to the issues of entitlement to an effective date prior to October 28, 2011 for awards of service connection for bilateral hearing loss and tinnitus, and adjudication of the appeal of these particular issues may proceed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board notes that entitlement to an earlier effective date is contingent upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were received by VA.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  For example, any medical examination which might be ordered would only document the current severity of the Veteran's service-connected disabilities, and would have no bearing upon whether the Veteran communicated, in writing, his intent to file for service-connection benefits, prior to October 28, 2011.  Therefore, the Board concludes that there remains no outstanding relevant evidence, and VA has fulfilled the duty to assist the Veteran with regard to the issues adjudicated below.

The Board notes that the Veteran was provided with, and availed himself of, the opportunity to present testimony before the VLJ rendering the determination below.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to October 28, 2011 for the award of service connection for bilateral hearing loss and tinnitus.

The Veteran filed a VA Form 21-526, Veteran's Application for Compensation and/or Pension, wherein he claimed compensation for "hearing problems," which was received by VA on October 28, 2011.  The Veteran indicated that the disability occurred in June 2005.  At the December 2014 Board hearing, the Veteran testified that beginning in December 2008, he repeatedly requested that his VA primary care physician order a hearing test, but that his physician would not order such a test so long as the Veteran could hear him.  The Veteran argues that he wanted his hearing tested before making a claim, to avoid making a frivolous or unnecessary claim.  He said that after two years of asking for a hearing test, he went ahead and filed a claim for service connection.  The Veteran explicitly stated in his testimony that he realizes that "I waited two years before I filed a claim," but wanted to get a hearing test first to see if he had significant hearing loss sufficient to make a claim.

Generally, the effective date of an award of service connection will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from service; otherwise it will be the latter of the date the claim was received or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  38 C.F.R. § 3.155(a) (2015); see also Thomas v. Principi, 16 Vet. App. 197 (2002).  The Federal Circuit Court (Federal Circuit) has held that an informal claim must be in writing.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  Additionally, an informal claim must identify the benefit being sought.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

VA is required to "give a sympathetic reading to a veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board acknowledges the assertions raised by the Veteran in support of his claims for an effective date earlier than October 28, 2011 for the award of service connection for bilateral hearing loss and tinnitus.  In this regard, it is noted that VA outpatient treatment records as early as May 2006 document the Veteran's complaints of experiencing mild hearing loss.  Consistent with the Veteran's testimony, it appears that his physician suspected that this was secondary to congestion and/or allergies, and advised him to take Sudafed if needed.  Hearing loss continued to be listed among the assessed conditions, but there is otherwise no indication that the Veteran specifically requested a hearing test until January 2012, where a Lufkin Outpatient Clinic treatment record notes that the Veteran presented with a main concern of wanting a hearing evaluation.  While the Veteran is competent to provide evidence that he requested hearing tests from his physician in the years before filing his claim for entitlement to service connection, the Board finds that his assertions are undermined by the VA treatment records.  See Caluza, 7 Vet. App. at 511; see also Madden, 125 F.3d 1447.  

The evidence of record does demonstrate that the Veteran complained of subjectively-experienced hearing difficulties in May 2006.  "The mere presence" of medical evidence documenting diagnosis or treatment for a condition, however, does not establish an intent on the part of a veteran to seek service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326; see also Crawford v. Brown, 5 Vet. App. 33, 35 (request for treatment rather than compensation benefits is not an informal claim).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.1(p) (2015) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

Even were the Board to find that events transpired exactly as the Veteran described, and he began asking his primary care physician for a hearing test in 2008, there is no indication that the Veteran believed that such a request served as a claim for VA service connection benefits, or even that he had mentioned to his physician that he intended to seek service connection benefits related to hearing loss or tinnitus at some future date.  Rather, the Veteran specifically testified that he "waited two years before [filing] a claim," as he wanted to have his hearing acuity tested first.  The Board notes that the Court has held that even medical records containing some documentation or discussion of entitlement to specific benefits have been held not to constitute an informal claim, when the subject communication itself was not intended to serve as a filing for such benefits.  See King v. Shinseki, 23 Vet. App. 464, 469 (2010) (holding that VA treatment records noting that a veteran "is trying" or "wanted to file" a service connection claim were not sufficient to constitute an informal claim under section 3.155), aff'd 430 Fed. Appx. 890 (unpublished) (Fed. Cir. July 21, 2011).
  
In this case, even a sympathetic and liberal reading of the Veteran's treatment records does not result in the conclusion that the Veteran communicated an intent to file a claim for entitlement to service connection for hearing loss and/or tinnitus prior to his formal filing in October 2011.  As the record contains no other documentation regarding a hearing-related disorder and/or an intent to file for benefits in connection with such a disorder, an earlier effective date for the award of service connection for bilateral hearing loss and tinnitus is not warranted.  See Thomas, 16 Vet. App. 197; see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).

The Board acknowledges, and accepts as accurate, the Veteran's assertion that he experienced subjective hearing difficulties prior to the currently-assigned effective date of October 28, 2011.  However, the effective date of an award of disability compensation based on an original claim for service connection shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  The later date, in this case, is the date VA received the claim for benefits, October 18, 2011.  As the Veteran's military service ended in 1970, the claims for entitlement to service connection for bilateral hearing loss and tinnitus was not received within one year of exiting service, and that exception is not for application.   

The Board therefore finds that a preponderance of the evidence weighs against the Veteran's claims.  While the Board is sympathetic to the Veteran's situation, it is bound by the controlling statutes and regulations discussed above, and is without authority to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in this instance.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, an effective date prior to October 28, 2011 for the award of service connection for bilateral hearing loss and tinnitus must be denied.


ORDER

An effective date prior to October 28, 2011 for the award of service connection for bilateral hearing loss is denied.

An effective date prior to October 28, 2011 for the award of service connection for tinnitus is denied.


REMAND

Reasons for Remand:  To provide the Veteran with a supplemental VA medical opinion, obtain updated VA treatment records, and ensure compliance with prior remand directives.

Pursuant to the Board's June 2015 remand directives, the Veteran was provided with a VA examination and medical opinion with regard to the nature and etiology of his claimed heart disability in October 2015.  The examiner noted that the Veteran was diagnosed with supraventricular arrhythmia in 2004, and that he reported being placed on beta blockers which control his heart rate.  She noted that testing at the time of the examination demonstrated normal rate and rhythm of the heart.  The Board requested that the examiner provide a diagnosis for any heart disability present at any point during the appeal period (November 2010 to present) and that for any disability diagnosed, the examiner provide an opinion on the likelihood that such disability was etiologically related to the Veteran's military service, to include his presumed exposure to Agent Orange from service in the Republic of Vietnam.  The examiner's opinion consists of the following: "Based on the medical records and veteran history supraventricular tachycardia, pulmonary edema secondary to SVT, ?congestive heart failure in 2004.  On this exam had normal rate rhythm.  This is not caused by or result of one time chest pain noted in service in 1970 or due to agent orange exposure."  As rationale, the examiner merely summarized the findings of a September 1970 service treatment record and October 2004 treatment records surrounding the Veteran's heart hospitalization for paroxysmal supraventricular tachycardia with secondary pulmonary edema.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2015 VA examination report, and addendum opinion neither clearly identified a diagnosis (or lack thereof) for any heart disability present at any point during the appeal period (as differentiated from mere symptoms) nor provided an adequate rationale with regard to the question of etiology.  The examiner's one sentence statement that "[t]his is not caused by or a result of one time chest pain noted in service in 1970 or due to agent orange exposure" is purely conclusory in nature, and in no way provides a rationale that would allow the Board to engage in well-informed adjudication.  It is therefore inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

As the October 2015 opinion did not clearly address the inquiries posed by the Board's June 2015 remand instructions, and the AOJ nevertheless readjudicated the issue, the Board finds that there has not been substantial compliance with the June 2015 remand directives.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, on remand, a supplemental VA medical opinion should be provided which fully complies with the directives set out below.

As the Board is remanding the matter for further development, the AOJ should take action to ensure that updated VA treatment records are associated with the claims file.

Accordingly, the claim is REMANDED for the following action:

1. Obtain any and all of the Veteran's VA treatment records from September 2015 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion with regard to this matter for a supplemental VA medical opinion as to the nature and etiology of the Veteran's claimed heart disorder.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the supplemental report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then address the following:

a.  Provide a diagnosis for any heart disability present at any point during the appeal period (November 2010 to present).

*The examiner's attention is directed to a January 2012 Lufkin Outpatient Clinic treatment record including supraventricular tachycardia, controlled with beta blocker, among the active problems list and a May 2013 private physician letter describing the Veteran's 2004 heart hospitalization and indicating that continued treatment has prevented further attacks.  

b.  For any heart disability diagnosis provided in response to part a, provide an opinion as to whether the disability at least as likely as not (50 percent or greater probability) arose during or was caused by any incident of service, to include the Veteran's conceded exposure to Agent Orange.

*The examiner's attention is directed toward a September 1970 service treatment record noting right-sided chest pain.  The examiner is further advised that the Veteran has provided competent lay evidence that following his hospitalization in 2004, he was seen by an electro-cardiologist who prescribed a beta blocker and told him his exposure to Agent Orange could have had something to do with his heart condition.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The reviewer must include in the report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure that it is responsive and fully complies with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the above, conduct any additional development deemed necessary then readjudicate the claim for entitlement to service connection for a heart disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


